PER CURIAM.
The People appeal from the juvenile court’s dismissal of juvenile petitions filed against R.B. and L.G.W., Jr. Both juveniles were charged with sexual assault on a child, pursuant to section 18-3-405, 8B C.R.S. (1986). In both cases, the juvenile court judge dismissed the petitions based on his own earlier ruling in People in Interest of J.A. that the pertinent statutory sections were unconstitutional. The only issue before us is whether the trial court’s dismissal of these petitions in delinquency was correct. Because we found these statutory provisions to be constitutional in People in Interest of J.A., 733 P.2d 1197 (Colo.1987), we reverse.
In J.A., four juvenile petitions were dismissed by the juvenile court, pursuant to the judge’s ruling that sections 18-3-401(4) and -405, 8B C.R.S. (1986), were unconstitutional. We addressed the constitutionality of the predecessor to this statute in People v. West, and held that the disputed statutory language was constitutional. 724 P.2d 623, 627-28 (Colo.1986). Applying West, we held in J.A. that the statutory provisions defining sexual assault on a child, section 18-3-405, and sexual contact, section 18-3-401(4), were constitutional. 733 P.2d 1197 at 1198-99. In the two cases before us now, the juvenile petitions were dismissed based on the alleged unconstitutionality of the statute, prior to our review of J.A. Because we have held the statutory provisions constitutional, we reverse the trial court’s dismissal of the two petitions below and remand for reinstatement of the petitions.